Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments in light of the amended claims are persuasive. “Wu et al. describe a sulfur containing aluminum oxide catalyst containing at least 0.1% sulfur which is contradictory to the currently claimed adsorption medium having less than 0.1% sulfur. The catalyst of Wu et al. physically alters the alkane feed (e.g., “Also in accordance with this invention, a process for, removing fluoroalkanes from alkane streams comprises contacting a feed stream comprising at least one feed alkane containing 3-10 carbon atoms per molecule and at least one fluoroalkane containing 3-10 carbon atoms and 1-2 fluorine atoms with a sulfur-containing alumina which contains at least about 0.1 weight-% sulfur, at effective contacting conditions so as to convert a major portion (i.e., more than about 50%) of said at least one fluoroalkane to at least one product alkane having a higher number of carbon atoms than said at least one fluoroalkane” (Column 1, lines 38 to 49).
Thus the prior art does not teach or fairly suggest a method of removing hydrogen fluoride (HF) from an HF containing hydrocarbon mixture comprising: contacting an HF adsorbent aluminum oxide containing resin, wherein the aluminum oxide containing resin contains less than 0.1 weight percent sulfur, with a HF containing hydrocarbon mixture forming a decontaminated hydrocarbon mixture; and collecting the decontaminated hydrocarbon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772